Case 10-60990-wlh          Doc 32   Filed 07/27/10 Entered 07/27/10 14:37:54        Desc Main
                                    Document      Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION


IN RE:                                         :           CHAPTER 7
                                               :
BOBBY MANALCUS WILBANKS and                    :           CASE NO. 10-60990-JEM
KIMBERLY ANN WILBANKS,                         :
                                               :
                Debtors.                       :           JUDGE MASSEY


                                  CERTIFICATE OF SERVICE


         THIS IS TO CERTIFY that I have, this date, served a copy of the Notice of Hearing on
Trustee’s Motion for Compromise and Settlement upon the attached Exhibit “A” by hand
delivery or by depositing true and correct copies of same in the United States Mail, first class
postage prepaid.
         This 27th day of July, 2010.
                                                   BARBARA BELL STALZER, P.C.


                                                   By_____/s/__________________________
                                                   Barbara B. Stalzer, Attorney for Trustee
                                                   Georgia Bar No. 674236

60 Lenox Pointe, N.E.
Atlanta, GA 30324-3170
404-442-6933 Phone
404-442-6950 Fax
barbara.stalzer@7trustee.net
      Case 10-60990-wlh        Doc 32       Filed 07/27/10 Entered 07/27/10 14:37:54    Desc Main
                                            Document      Page 2 of 2
Exhibit “A”                                 Georgia’s Own Credit Union         Office of the U.S. Trustee
Bobby Manalcus Wilbanks and                 William. A. Rountree, Esq.         362 Russell Federal Building
Kimberly Ann Wilbanks                       230 Peachtree Street, Suite 2700   75 Spring Street, SW
Case No. 10-60990-JEM                       Atlanta, GA 30303-1561             Atlanta, GA 30303-3330


Stonebridge Accounting Strategies           Atlanta Division                   Wells Fargo Financial Georgia, Inc.
P O Box 1290                                1340 Russell Federal Building      4137 121st Street
Grayson, GA 30017-0025                      75 Spring Street, SW               Urbandale, IA 50323-2310
                                            Atlanta, GA 30303-3325


.BB&T Business Loans                    . Bank of America                      Barclays Bank Delaware
P O Box 480050                            4060 Ogletown/Stan                   Attn: Customer Support Dept.
Charlotte, NC 28258-0050                  Newark, DE 19713                     P O Box 8833
                                                                               Wilmington, DE 19899-8833


Citibank USA                                GE Money Bank                      Georgia’s Own Credit Union
Attn: Centralized Bankruptcy                Attn: Bankruptcy Dept.             P O Box 105205
P O Box 20507                               P O Box 103106                     Atlanta, GA 30348-5205
Kansas City, MO 64195-0507                  Roswell, GA 30076-9106


Georgia’s Own Credit Union                  Kohl’s                             Quest Diagnostics
1155 Peachtree Street, NE                   P O Box 3043                       P O Box 41652
Atlanta, GA 30309-7629                      Milwaukee, WI 53201-3043           Philadelphia, PA 19101-1652



Verint Video Solutions, Inc.                Wachovia Bank                      Wells Fargo Bank, N.A.
P O Box 905595                              c/o Smith, Gambrell & Russell      Attn: John T. Vian, Esq.
Charlotte, NC 28290-5590                    1230 Peachtree St., NE, Ste. 310   Smith, Gambrell & Russell
                                            Atlanta, GA 30309-3574             1230 Peachtree St., NE, Ste. 310
                                                                               Atlanta, GA 30309-3574
Wffinancial                                 Bobby Manalcus Wilbanks            Kimberly Ann Wilbanks
7201 Turner Lake Road, NW                   943 Lake Stone Lea Drive           943 Lake Stone Lea Drive
Covington, GA 30014-2067                    Oxford, GA 30054-3629              Oxford, GA 30054-3629



Karen Scott Greene, Esq.                `
P O Box 390322
Snellville, GA 30039-0006
